DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11159452. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11159452 alone or in combination teach each and every limitation of claims 1-20 of the instant application. 
For example: 
Regarding claim 1, Claim 1 of U.S. Patent No. 11159452 teach a method for supporting efficient load balancing among a in a high performance computing environment, comprising: 
calculating a receive weight for at least two end nodes of a plurality of end nodes within a subnet; (Claim 1: assigning each of a plurality of end nodes a weight, wherein each assigned weight corresponds to a proportion of traffic each of the plurality of end nodes receive within the high performance computing environment.)
assigning a down-going port, of a plurality of down-going ports at a switch of the subnet, to each of the two or more end nodes, wherein each down-going port is associated with an initial downward weight; (Claim 1: assigning a down-going port, of a plurality of down-going ports at the leaf )
wherein the assignment of down-going ports to each of the two or more end nodes takes place in an order, the order being based upon the calculated receive weight of the two or more end nodes. (Claim 1: sorting, at a leaf switch that connects to two or more end nodes of the plurality of end nodes, the two or more end nodes according to the assigned weights; Claim 1: wherein the assignment of down-going ports to each of the two or more end nodes takes place in an order, the order being set by the sorting of two or more end nodes..)

Regarding claim 2, Claim 1 of U.S. Patent No. 11159452 teach the method of claim 1.
Claim 1 teaches wherein calculating the receive weight for the at least two end nodes comprises: setting a same initial receive weight at each of the at least two end nodes; monitoring traffic flow to each of the at least two end nodes; and based on a ratio of traffic between each of the at least two end nodes, determining the calculated receive weight for each of the at least two end nodes. (Claim 1: assigning each of a plurality of end nodes a weight, wherein each assigned weight corresponds to a proportion of traffic each of the plurality of end nodes receive within the high performance computing environment.)
Claim 7 teaches monitoring traffic flow to each of the at least two end nodes. (Claim 7: wherein weight for each of the plurality of end nodes is received from an input, the input being related to monitored traffic on each of the plurality of end nodes, respectively.)

	Claim 7 of U.S. Patent No. 11159452 teaches claim 3 of the instant application. Claim 1 of U.S. Patent No. 11159452 teaches claim 4 of the instant application. Claim 2 of U.S. Patent No. 11159452 teaches claim 5 of the instant application. Claim 3 of U.S. Patent No. 11159452 

Claim 8 of U.S. Patent No. 11159452 teaches claim 8 of the instant application. Claims 8 and 14 of U.S. Patent No. 11159452 teach claim 9 of the instant application. Claim 14 of U.S. Patent No. 11159452 teaches claim 10 of the instant application. Claim 8 of U.S. Patent No. 11159452 teaches claim 11 of the instant application. Claim 9 of U.S. Patent No. 11159452 teaches claim 12 of the instant application. Claim 10 of U.S. Patent No. 11159452 teaches claim 13 of the instant application. Claim 11 of U.S. Patent No. 11159452 teaches claim 14 of the instant application.

Claim 15 of U.S. Patent No. 11159452 teaches claim 15 of the instant application. Claims 15 and 7 of U.S. Patent No. 11159452 teach claim 16 of the instant application. Claim 7 of U.S. Patent No. 11159452 teaches claim 17 of the instant application. Claim 15 of U.S. Patent No. 11159452 teaches claim 18 of the instant application. Claim 16 of U.S. Patent No. 11159452 teaches claim 19 of the instant application. Claim 17 of U.S. Patent No. 11159452 teaches claim 20 of the instant application.

Allowable Subject Matter
Claims 1-20 would be allowable if applicant overcomes the double patenting rejection(s).
The following is an examiner’s statement of reasons for allowance:
The prior art in the field, such as Bhetanabhotla (US 9559919 B2) teaches sorting switch ports in descending order based on either the higher transmit or receive data value of the port. 

Banker (US 20030156552 Al) teaches hierarchical node assignment for downlink ports associated with slave IDs. 
However, the prior art of record fail to explicitly teach “calculating a receive weight for at least two end nodes of a plurality of end nodes within a subnet; assigning a down-going port, of a plurality of down-going ports at a switch of the subnet, to each of the two or more end nodes, wherein each down-going port is associated with an initial downward weight; wherein the assignment of down-going ports to each of the two or more end nodes takes place in an order, the order being based upon the calculated receive weight of the two or more end nodes”, in the specific manner and combinations recited in independent claims 1, 8 and 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455